Exhibit 10.2

FORM FOR U.S. EMPLOYEES

IKON OFFICE SOLUTIONS, INC.

2006 OMNIBUS EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT

The Human Resources Committee of the Board of Directors of IKON Office
Solutions, Inc. has determined to grant to you a nonqualified stock option to
purchase shares of common stock of IKON Office Solutions, Inc. under the IKON
Office Solutions, Inc. 2006 Omnibus Equity Compensation Plan (the “Plan”). The
terms of the grant are set forth in the Nonqualified Stock Option Grant
Agreement (the “Grant”) provided to you. The following provides a summary of the
key terms of the Grant; however, you should read the entire Grant, along with
the terms of the Plan, to understand the Grant fully.

SUMMARY OF NONQUALIFIED STOCK OPTION GRANT

         
Participant:
    —  
Date of Grant:
    __________ __, 200_  
Total Number of Shares Granted:
    —  
Exercise Price Per Share:
  $ —  
Exercisability Schedule*:
  1/3 on each of the first three    anniversaries of the Date of Grant

Term/Expiration Date**:
    __________ __, 200_  

* The Participant must be employed by the Company (as defined in the Plan) on
the applicable date for the option to become exercisable.

• Unless terminated earlier in accordance with the terms of the Grant and the
Plan.

1

IKON OFFICE SOLUTIONS, INC.

2006 OMNIBUS EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

This STOCK OPTION GRANT AGREEMENT, dated as of      , 200     (the “Date of
Grant”), is delivered by IKON Office Solutions, Inc. (“IKON” ), to      (the
“Participant”).

RECITALS

A. The IKON Office Solutions, Inc. 2006 Omnibus Equity Compensation Plan (the
“Plan”) provides for the grant of nonqualified stock options to purchase shares
of common stock, no par value per share, of IKON (“Common Stock”).

B. The Human Resources Committee of the Board of Directors of IKON (the
“Committee”) has decided to make a nonqualified stock option grant, subject to
the terms and conditions set forth in this Stock Option Grant Agreement (the
“Agreement”) and the Plan, as an inducement for the Participant to promote the
best interests of IKON and its shareholders and in consideration for the
Participant’s execution of a non-competition/non-solicitation agreement and/or
the Participant’s continued compliance with the non-competition/non-solicitation
covenants contained in any previously executed agreement. The Participant may
receive a copy of the Plan by contacting Shareholder Services at 610-296-8000.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, IKON hereby grants to the Participant a nonqualified
stock option (the “Option”) to purchase      shares of Common Stock of IKON
(“Shares”) at an exercise price of $    per Share. The Option shall become
exercisable according to Paragraph 2 below. The Option is not intended to
qualify as an “incentive stock option” under section 422 of the Internal Revenue
Code of 1986, as amended.

2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Participant is employed by the Company (as defined in
the Plan) on the applicable date:

      Date Shares for Which the Option is Exercisable
[First anniversary of the Date of Grant]
[Second anniversary of the Date of Grant]
[Third anniversary of the Date of Grant]
  [34% of the shares]
[33% of the shares]
[33% of the shares]

3.

2

Term of Option.

(a) The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

(b) Unless otherwise provided in an Employment Agreement entered into between
the Participant and the Company prior to the Date of Grant which has been
properly approved by the Company in accordance with established policy, the
Option shall automatically terminate upon the happening of the first of the
following events:

(i) If the Participant ceases to be employed by the Company for any reason other
than a termination for Cause (as defined below), death, Disability (as defined
below), or Retirement (as defined below), the Participant may exercise any
portion of the Option that is exercisable on the date the Participant ceases to
be employed by the Company for a period of three months following the date of
such termination of employment (or the remaining term of the Option, if
shorter).

(ii) If the Participant ceases to be employed by the Company due to Retirement,
any portion of the Option that is scheduled to become exercisable within the
three year period following the date of the Participant’s termination of
employment on account of Retirement shall continue to become exercisable in
accordance with its terms. In addition, the Participant may exercise any portion
of the Option that is exercisable as of the date of the Participant’s
termination of employment with the Company for Retirement for a period of three
years from the date of such termination (or the remaining term of the Option, if
shorter), and, with respect to any portion of the Option that becomes
exercisable after the date of the Participant’s termination of employment as
provided in this clause, the Participant may exercise such portion of the Option
after it becomes exercisable until the end of the three year period from the
date of the Participant’s termination of employment (or the remaining term of
the Option, if shorter) on account of Retirement. Notwithstanding anything
contained herein to the contrary, the extended exercisability period for
Retirement will not be provided to any Participant who has violated any
statutory, common law or contractual obligations to the Company (including,
without limitation, any confidentiality, non-solicitation and non-competition
obligations that may be in effect) without regard to whether such violation has
occurred before or after the date of termination. For purposes of this
Agreement, the term “Retirement” shall mean the Participant voluntarily
terminates employment with the Company after attaining age 55 and completing
five years of employment with the Company.

(iii) If the Participant ceases to be employed by the Company due to death or
Disability, any portion of the Option that is not exercisable as of the date of
the Participant’s termination of employment shall become exercisable on the date
of such termination of employment and the Participant or the Participant’s legal
representative(s), in the case of death, may exercise any portion of the Option
that is exercisable on the date of termination for a period of one year
following the date of the Participant’s termination of employment (or the
remaining term of the Option, if shorter). For purposes of this Agreement, the
term “Disability” shall mean as such term is defined in IKON’s Long-Term
Disability Plan.

(iv) If the Participant ceases to be employed by the Company because of a
termination for Cause, the Participant’s Option shall immediately terminate as
of the date of such termination and no portion of the Option may be exercisable
by the Participant after such termination. For purposes of this Agreement, the
term “Cause” shall mean (i) the Participant fails to comply with any material
written Company policy, as the same may from time to time be adopted and/or
modified by the Company, including, but not limited to, IKON’s Code of Ethics;
or (ii) the Participant has committed an act of dishonesty, moral turpitude or
theft against the Company or has breached the Participant’s duties of loyalty to
the Company.

Notwithstanding the foregoing, in no event may any portion of the Option be
exercised after the date that is immediately before the tenth anniversary of the
Date of Grant. Any portion of the Option that is not exercisable at the time the
Participant ceases to be employed by the Company shall immediately terminate,
unless such Option becomes exercisable as provided in clause (ii) above with
respect to a termination on account of Retirement.

4. Cancellation and Rescission of Option. IKON may cancel any unexpired or
unexercised portion of the Option, whether exercisable or not, at any time if
the Participant is not in compliance with all of the following conditions:

(a) The Participant shall not render services for any organization or engage
directly or indirectly in any business which would cause the Participant to
breach any of the post-employment prohibitions contained in any agreement
between the Company and the Participant.

(b) The Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material, as defined in any
agreement between the Company and the Participant which contains post-employment
prohibitions, relating to the business of the Company, acquired by the
Participant either during or after employment by the Company.

(c) The Participant, pursuant to any agreement between the Company and the
Participant which contains post-employment prohibitions, shall disclose promptly
and assign to the Company all right, title, and interest in any invention or
idea, patentable or not, made or conceived by the Participant during employment
by the Company, relating in any manner to the actual or anticipated business,
research or development work of the Company and shall do anything reasonably
necessary to enable the Company to secure a patent where appropriate in the
United States and in foreign countries.

5. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2, 3 and 4 above, the Participant
(or the Participant’s legal representatives in the event of his or her death)
may exercise part or all of the exercisable Option by giving IKON written notice
of intent to exercise in the manner provided in this Agreement, specifying the
number of Shares as to which the Option is to be exercised. The Option exercise
price shall be paid prior to the delivery of the shares by (i) making payment in
full in cash or check payable to the order of IKON; (ii) making arrangements for
a broker-assisted exercise (in which the broker forwards the exercise price);
(iii) tendering shares of already-owned IKON stock; or (iv) by such other method
as the Committee may approve, to the extent permitted by applicable law. Upon
exercise of the Option (and provided the Company has received all necessary tax
withholding amounts) a stock certificate or stock certificates representing the
number of shares of common stock to which the Participant is entitled shall be
delivered to the Participant (or the Participant’s legal representatives, in the
event of his or her death or to the broker, for broker-assisted exercises). IKON
reserves the right to specify the procedures to be used in exercising the Option
under this Agreement. Any broker-assisted exercise must be made in accordance
Regulation T of the Federal Reserve Board. The Committee may impose from time to
time such limitations as it deems appropriate on the use of shares of Common
Stock to exercise the Option.

(b) The obligation of IKON to deliver Shares upon exercise of the Option shall
be subject to all applicable laws, rules and regulations and such approvals by
governmental agencies as may be deemed appropriate by the Committee, including
such actions as IKON counsel shall deem necessary or appropriate to comply with
relevant securities laws and regulations. IKON may require that the Participant
(or other person exercising the Option after the Participant’s death) represent
that the Participant is purchasing the Shares for the Participant’s own account
and not with a view to or for sale in connection with any distribution of the
Shares, or such other representation as the Committee deems appropriate. The
Participant understands and agrees that the exercise of the Option and sale of
the corresponding Shares is subject to, and must comply with, IKON’s Insider
Trading Policy.

6. Change in Control. The provisions of the Plan applicable to a Change in
Control (as defined in the Plan) shall apply to the Option, and, in the event of
a Change in Control, the Option shall automatically become fully exercisable.

7. Restrictions on Exercise. The Option shall not be assignable or transferable
by the Participant except by will or by the laws of descent and distribution.
During the life of the Participant, the Option shall be exercisable only by the
Participant. After the Participant’s death, the Option shall be exercisable
(subject to the limitations specified in this Agreement and the Plan) solely by
the legal representatives of the Participant, or by the person who acquires the
right to exercise the Option by will or by the laws of descent and distribution,
to the extent that the Option is exercisable pursuant to this Agreement.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of IKON, and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder. By receiving this grant, the Participant hereby
agrees to be bound by the terms and conditions of the Plan and this Agreement.
The Participant further agrees to be bound by the determinations and decisions
of the Committee with respect to this Agreement and the Plan and the
Participant’s rights to benefits under this Agreement and the Plan and agrees
that all such determinations and decisions of the Committee shall be binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the
Participant.

9. No Guarantee of Continued Employment. The grant of the Option shall not
confer upon the Participant any right to be retained by or in the employ of the
Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s employment at any time. The right of the Company to
terminate at-will the Participant’s employment at any time for any reason is
specifically reserved.

10. No Shareholder Rights. Neither the Participant, nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death, shall
have any of the rights and privileges of a shareholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.

11. Assignment and Transfers. The rights and interests of the Participant under
this Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. In the event of any attempt by the Participant to
alienate, assign, pledge, hypothecate or otherwise dispose of the Option or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, IKON may terminate the Option by notice to the
Participant, and the Option and all rights hereunder shall thereupon become null
and void. The rights and protections of IKON hereunder shall extend to any
successors or assigns of IKON and to IKON’s parents, subsidiaries and
affiliates. This Agreement may be assigned by IKON without the Participant’s
consent.

12. Tax Consequences and Withholding. The exercise of the Option will result in
taxable income to the Participant, subject to withholding, and the Participant
(or the Participant’s legal representative in the event of death) shall be
solely responsible for all tax consequences that result from the exercise of the
Option, as well as any subsequent sale of the Shares received upon exercise of
the Option. The Participant (or the Participant’s legal representatives in the
event of death) shall pay to the Company, or make other arrangements
satisfactory to the Company to provide for the payment of, any federal, state,
local or other taxes that the Company is required to withhold with respect to
the exercise of the Option.

13. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.

14. Notice. Any notice to IKON provided for in this instrument shall be
addressed to IKON in care of Shareholder Services at the principal corporate
office of IKON, and any notice to the Participant shall be addressed to such
Participant at the current address shown in the records of IKON, or to such
other address as the Participant may designate to IKON in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

IN WITNESS WHEREOF, IKON has caused its duly authorized officer to execute this
Nonqualified Stock Option Grant Agreement effective as of the Date of Grant.

IKON OFFICE SOLUTIONS, INC.

By:
Name:
Title:


3